                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:19-CV-190-D


BRENDA C. TURNER,                               )
                                                )
                               Plaintiff,       )
                                                )
                     v.                         )              ORDER
                                                )
ANDREW M. SAUL,                                 )
Commissioner of Social Security,                )
                                                )
                               Defendant.       )

       On June 9, 2020, Magistrate Judge Numbers issued a Memorandum and Recommendations

("M&R") [D.E. 50] and recommended that the court grant plaintiff's motion for judgment on the

pleadings [D.E. 40], deny defendant's motion for judgment on the pleadings [D.E. 45], and remand

the action to the Commissioner. On June 10, 2020, defendant objected to the M&R [D.E. 51]. On

June 12, 2020, plaintiff responded [D.E. 52].

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005)(emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in prder to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and defendant's objections. As for those

portions of the M&R to which defendant made no objection, the court is satisfied that there is no

clear error on the face of the record.


            Case 5:19-cv-00190-D Document 53 Filed 07/08/20 Page 1 of 3
       The court has reviewed de novo the portions ofthe M&R to which defendant objected. The

scope ofjudicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. § i0l et seq., is limited to determining whether substantial evidence supports the

Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See, ~, 42 U.S.C. § 40S(g); Shinabeny v. Saul, 9S2 F.3d 113, 120 (4th Cir. 2020); Walls v.

Barnhart, 296F.3d287,290 (4th.Cir. 2002); Haysv. Sullivan, 907F.2d 14S3, 14S6 (4tb.Cir.1990).

Substantial evidence is evidence a "reasonable mind might. accept as adequate to support a

conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted); see Biestek v.

Berryhill, 139 S. Ct. 1148, 11S4 (2019). It "consists of more than a mere scintilla of evidence but

may be less than a preponderance." Smith v. Chater, 99 F.3d 63S, 638 (4th Cir. 1996); see Biestek,

139 S. Ct. at 11S4; Shinaberry. 9S2 F.3d at 120. This court may not reweigh the evidence or

substitute its judgment for that of the Commissioner. See, e.g., Shinabeny, 9S2 F.3d at 120; Hays,

907 F.2d at l 4S6. Rather, in determining whether substantial evidence supports the Commissioner's

decision, the court examines whether the Commissioner analyzed the relevant evidence and

sufficiently explained his findings and rationale concerning the evidence. See,~ Shinabeny, 9S2

F.3d at 120; SterHng Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).

       Defendant's objections restate the arguments made to Judge Numbers concerning whether

the Administrative Law Judge ("AU'') properly assessed plaintiff's mental residual functional

capacity. Compare [D.E. 46] 5-18, with [D.E. Sl] 1. However, Judge Numbers applied the proper

legal standards. See M&R [D.E. SO] 9-17; Mascio v. ColYill, 780 F.3d 632,636 (4th Cir. 201S).

Accordingly, the court adopts the M&R and overrules the objections.

       In sum, the court OVERRULES defendant's objections to the M&R [D.E. Sl], ADOPTS

the conclusions in the M&R [D.E. SO], GRANTS plaintiff's motion for judgment on the pleadingi;:

                                                 2

            Case 5:19-cv-00190-D Document 53 Filed 07/08/20 Page 2 of 3
[D.E. 40], DENIES defendant's motion for judgment on the pleadings [D.E. 45], and REMANDS

the action to the Commissioner for further consideration.

       SO ORDERED. This_[_ day of July 2020.



                                                        J:d@sf~~~m
                                                        United States District Judge




                                                                                            ,,,
                                                                                            ··::.·




                                                3

           Case 5:19-cv-00190-D Document 53 Filed 07/08/20 Page 3 of 3
